Case 2:20-cv-10627-KM-ESK Document 22-2 Filed 11/02/20 Page 1 of 2 PageID: 216




Steven L. Penaro
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
steve.penaro@alston.com

Counsel for Defendants

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


                                                  )
 MedWell LLC, a limited liability company         )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                  )       Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and              )
 Life Insurance Company; CIGNA Healthcare         )
 of New Jersey, Inc.; Connecticut General         )       Document Filed Electronically
 Life Insurance Company; John Does and            )
 Jane Does 1-20; and XYZ Corporations and         )
 ABC Partnerships 1-20,                           )
                                                  )
         Defendants.                              )
                                                  )

                       SECOND DECLARATION OF STEVEN L. PENARO

        1.      My name is Steven L Penaro. I am over eighteen (18) years of age, under no legal

disability, and competent in all ways to give this declaration. I have the personal knowledge required

to execute this declaration and can confirm the accuracy of the information set forth herein. If sworn

as a witness, I could competently testify to the facts contained herein.

        2.      I am an attorney with the law firm of Alston & Bird LLP. I represent Defendants Cigna

Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of New Jersey, Inc., and

Connecticut General Life Insurance Company (collectively, “Cigna”) in the above-captioned action.




                                                      1
Case 2:20-cv-10627-KM-ESK Document 22-2 Filed 11/02/20 Page 2 of 2 PageID: 217




       3.      I submit this declaration in support of Cigna’s Surreply in Opposition to Plaintiff’s

Motion to Remand.

       4.      Attached hereto as Exhibit A is a true and accurate copy of select pages of the Venus

Laboratories, Inc. Open Access Plus Medical Benefits Summary Plan Description dated January 1,

2018, that I obtained from Cigna. Exhibit A is being FILED UNDER SEAL.

       5.      Attached hereto as Exhibit B is a true and accurate copy of select pages of the Harris

Corporation Comprehensive Medical Benefits Summary Plan Description dated January 1, 2017, that

I obtained from Cigna. Exhibit B is being FILED UNDER SEAL.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on November 2, 2020.

                                                       /s/ Steven L. Penaro
                                                       Steven L. Penaro




                                                   2
